—Appeal by the defendant, as limited by her motion, from an amended sentence of the County Court, Suffolk County (Spinner, J.), rendered July 8, 1999, revoking an adjudication of youthful offender status and a sentence of conditional discharge previously imposed by the same court, upon a finding that she had violated a condition thereof, upon her admission, and imposing a sentence of imprisonment upon her previous convictions of attempted criminal mischief in the second degree and attempted criminal possession of stolen property in the third degree.
Ordered that the amended sentence is reversed, on the law, and the matter is remitted to the County Court, Suffolk County, for resentencing in accordance herewith.
Since the original sentence, as well as the amended sentence, was imposed by the court without the benefit of a pre-sentence report prepared by the Department of Probation, the defendant is entitled to vacatur of the amended sentence (see, CPL 390.20; People v Selikoff, 35 NY2d 227, cert denied 419 US 1122; People v Andujar, 110 AD2d 606; see also, People v Figueroa, 227 AD2d 501).
In light of this conclusion, it is unnecessary to reach the defendant’s remaining contention. Mangano, P. J., Santucci, S. Miller, Florio and Luciano, JJ., concur.